Exhibit 10.1

 

EXECUTION VERSION

 

SFX ENTERTAINMENT, INC.

902 Broadway, 15th Floor

New York, New York 10010

 

July 7, 2015

 

React Presents, Inc.

Clubtix, Inc.

Jeffery Callahan

Lucas King

400 North May Street, Suite 200

Chicago, Illinois 60642

 

Gentlemen:

 

Re:                             Letter Agreement (“Letter Agreement”) amending
the Asset and Membership Interest Contribution Agreement

 

Reference is made to that certain Asset and Membership Interest Contribution
Agreement dated as of February 18, 2014 (the “Agreement”), as subsequently
amended, by and among SFX Entertainment, Inc., a Delaware corporation
(“Parent”), SFX React Operating LLC, a Delaware limited liability company wholly
owned by Parent (“Acquiror”, and together with Parent, the “Acquiring Parties”),
React Presents, Inc., an Illinois corporation (“React”), Clubtix, Inc., an
Illinois corporation (“Clubtix”, and together with React, the “Transferors”),
Lucas King, an individual resident of Illinois and a stockholder of React and
Clubtix (“King”), and Jeffery Callahan, an individual resident of Indiana and a
stockholder of React and Clubtix (“Callahan”, and together with King the
“Stockholders”). The Stockholders and the Transferors are collectively referred
to herein as the “Transferor Parties”. The Acquiring Parties and the Transferor
Parties are collectively referred to herein as the “Parties” and each a “Party.”
All capitalized terms not otherwise defined herein shall have the meanings given
to such terms in the Agreement.

 

In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1.                                      Gross Earn-Out Payment Amount.  After
good-faith negotiations following the Acquiring Parties’ delivery of the
Earn-Out Statement, and except as otherwise provided in this Letter Agreement,
the Parties agree that the amount of the Gross Earn-Out Payment due to the
Transferor Parties pursuant to Section 2.8 of the Agreement is equal to
$14,732,665.13. Notwithstanding the foregoing, the Parties hereby acknowledge
and agree that certain amounts representing one-time charges for professional
fees, the multiplied amount of which equals $165,256, are in dispute (the
“Disputed Earn-Out Amounts”).  The Parties agree to work diligently and in good
faith to resolve their dispute regarding the Disputed Earn-Out Amounts, and with
respect to the Disputed Earn-Out Amounts each of the Parties hereby reserves all
of its respective rights and does not waive any claims and rights with respect
thereto.

 

2.                                      Amendments to the Agreement.

 

A.            Section 2.8(d) of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

“The Acquiring Parties shall pay to the Transferor Parties the Gross Earn-Out
Payment as follows:

 

1

--------------------------------------------------------------------------------


 

(i)             Approximately eighty percent (~80%) of the Gross Earn-Out
Payment, or $11,829,353.13 (the “Cash Earn-Out Payment”) will be payable in cash
and allocated among the Transferor Parties in the proportions set forth in
Exhibit A, annexed hereto. The Parties acknowledge that $1,000,000 of the Cash
Earn-Out Payment has been paid.  The remaining Cash Earn-Out Payment will be
payable in five (5) installments (each, an “Installment”, and collectively, the
“Installments”) as follows:

 

a)             $1,000,000 payable on or before the 5th Business Day following
the date of this Letter Agreement (being July 14, 2015) (the “First
Installment”);

 

b)             $2,000,000 payable on or before September 1, 2015 (the “Second
Installment”);

 

c)              $2,000,000 payable on or before November 2, 2015 (the “Third
Installment”);

 

d)             $3,000,000 payable on or before January 4, 2016 (the “Fourth
Installment”);

 

e)              $2,829,353.15, representing the remaining balance of the Cash
Earn-Out Payment, payable on or before March 1, 2016 (the “Fifth Installment”).

 

(ii)          The Acquiring Parties’ obligations with respect to the Cash
Earn-Out Payment will be memorialized by way of a promissory note (“Note”) in
the form of Exhibit B hereto, to be executed simultaneously with this Letter
Agreement, pursuant to which Parent and Acquiror shall make such payments for
the benefit of the Transferor Parties.

 

(iii)       Approximately twenty percent (~20%) of the Gross Earn-Out Payment,
or $2,903,312 will be payable in restricted shares of Parent Common Stock (the
“Stock Earn-Out Payment”). The aggregate number of shares of Parent Common Stock
to be issued as the Stock Earn-Out Payment (the “Earn-Out Shares”) will be equal
to the quotient of (x) the Stock Earn-Out Payment and (y) the Average Per Share
Price. The Parties acknowledge that 656,907 Earn-Out Shares were issued by the
Parent on June 8, 2015 (at a price of 4.4197 per share), representing the total
Stock Earn-Out Payment, with said shares being allocated to the recipients in
the proportions set forth in Exhibit A.

 

(iv)      Notwithstanding anything in this Agreement to the contrary, the Gross
Earn-Out Payment shall constitute part of the Consideration for the
contribution, sale, transfer, assignment, conveyance and delivery of the
Transferred Assets under this Agreement, and shall not be construed as
consideration for the services of the Stockholders in their respective
capacities as an employee, consultant or officer of Parent or any of its
Affiliates. For all Tax purposes, the Gross Earn-Out Payment shall be treated
consistently with Section 2.6.”

 

B.            Section 5.17 of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

“5.17   JLP Dispute and Liability.

 

(a)         In the event that the Parties are required to make payments to JLP
in connection with the ongoing dispute over the Revenue Sharing Agreements (the
aggregate amount of any such payments owed to JLP, the “JLP Liability”), whether
by way of settlement, judgment, arbitration award or otherwise, the Parties
agree to allocate the JLP Liability as follows:

 

(i)             The Transferor Parties, on a joint and several basis, shall have
sole responsibility to pay the first $2,100,000 of any JLP Liability;

 

(ii)          The Transferor Parties, on a joint and several basis, and the
Acquiring Parties, on a joint and several basis, shall each pay 50% of any
amount of JLP Liability above $2,100,00 and up to $4,100,000; and

 

2

--------------------------------------------------------------------------------


 

(iii)       The Acquiring Parties shall have sole responsibility to pay any
amount of JLP Liability in excess of $4,100,000.

 

To the extent the JLP Liability is payable before the Cash Earn-Out Payment is
paid in full, the Acquiring Parties agree to pay directly the Transferor
Parties’ portion of the JLP Liability in accordance with this section and deduct
such amount on a dollar for dollar basis from all remaining Installment(s) due
under the Note pro ratably, but in no event will the Acquiring Parties pay any
amount of the Transferor Parties’ JLP Liability in excess of the remaining
balance of the Cash Earn-Out Payment.

 

(b)         Notwithstanding anything to the contrary set forth above, the
Transferor Parties are solely responsible for all attorneys’ fees, arbitration
fees, court fees, and any other litigation-related expenses incurred by the
Parties in connection with the JLP dispute, and in no event will such fees and
expenses be included in the amount of the JLP Liability.

 

(c)          The Transferor Parties will have sole authority to enter into a
settlement or other final, binding resolution of the JLP dispute so long as a
full release is provided to the Acquiring Parties, except that the Acquiring
Parties will have the sole authority to approve any settlement or other final,
binding resolution of the JLP dispute if and to the extent that such settlement
exceeds $3,000,000.”

 

3.                                      Waiver of Escrow Provisions; Right of
Offset. The Parties acknowledge and agree that no portion of the Transferor
Parties’ Gross Earn-Out Payment will be placed in escrow. Notwithstanding the
removal of this escrow provisions of the Agreement, the Acquiring Parties shall
retain their rights under Section 9.9 of the Agreement to set off any amounts
otherwise due to Transferor Parties, including any future due Installments,
against any indemnification obligation of the Acquiring Parties.

 

4.                                      Earn-Out Shares.  The Transferor Parties
acknowledge and agree that the representations and warranties relating to the
Earn-Out Shares, including Sections 3.27 through 3.31 of the Agreement, remain
in full force and effect. Parent agrees for six (6) months following the date
hereof to include the registration of the resale of such Earn-Out Shares in any
Form S-1 registration statement filed with the SEC by the Parent for the account
of other shareholders, as may be reasonably requested by the Transferor Parties,
unless the managing underwriter reasonably objects to the inclusion of such
shares in such registration statement.

 

5.                                      Guaranty. Up to $7,000,000 of the
Acquiring Parties’ obligations (plus Enforcement Costs, as defined in the
Guaranty) with respect to the Cash Earn-Out Payment will be personally
guaranteed by Mr. Robert Sillerman in a separate agreement (“Guaranty”), to be
executed simultaneously with this Letter Agreement.

 

6.                                      Attorneys’ Fees. The Acquiring Parties
shall pay, within three Business Days following execution of this Letter
Agreement, by wire transfer as directed by the Transferor Parties, up to $30,000
of the Transferor Parties’ reasonable legal fees incurred in connection with the
negotiation and drafting of this Letter Agreement, the Note, and the Guaranty.

 

7.                                      Full Force and Effect.  Except as set
forth above, the Agreement remains in full force and effect.

 

8.                                      Miscellaneous.  This Letter Agreement is
subject to all of the terms, conditions and limitations set forth in Article 11
of the Agreement, which sections are hereby incorporated into this Letter
Agreement, mutatis mutandis, as if they were set forth in their entirety herein.

 

3

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto caused this Letter Agreement to be duly
executed by their respective authorized officers as of the date first written
above.

 

 

 

SFX ENTERTAINMENT, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s Sheldon Finkel

 

Name: Sheldon Finkel

 

Title: Vice Chairman

 

 

 

 

 

SFX-REACT OPERATING LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

/s Sheldon Finkel

 

Name: Sheldon Finkel

 

Title: Vice President

 

[Signatures continue on following page.]

 

[Signature Page to SFX-React Letter Agreement]

 

--------------------------------------------------------------------------------


 

 

REACT PRESENTS, INC.

 

an Illinois corporation

 

 

 

 

 

By:

/s Lucas King

 

Name: Lucas King

 

Title: Authorized Signatory

 

 

 

 

 

CLUBTIX INC.

 

an Illinois corporation

 

 

 

 

 

By:

/s Lucas King

 

Name: Lucas King

 

Title: Authorized Signatory

 

[Signatures continue on following page.]

 

[Signature Page to SFX-React Letter Agreement]

 

--------------------------------------------------------------------------------


 

 

LUCAS KING

 

an individual resident of Illinois

 

 

 

 

 

/s Lucas King

 

 

 

 

 

JEFFERY CALLAHAN

 

an individual resident of Indiana

 

 

 

 

 

/s Jeffery Callahan

 

[Signature Page to SFX-React Letter Agreement]

 

--------------------------------------------------------------------------------